United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 28, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-41120
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HECTOR CARDOZA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-902-1
                      --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Hector Cardoza appeals from his conviction or possession

with intent to distribute cocaine and importation of cocaine.

Cardoza contends that the district court erred by denying his

motion to suppress his confession.   He further contends that the

district court committed reversible plain error by sentencing him

under the then-mandatory Sentencing Guidelines and that his

sentence violated the Sixth Amendment because he was sentenced on




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41120
                                -2-

an amount of cocaine greater than the amount that was charged in

the indictment and proven at trial.

     Cardoza has not demonstrated that his confession was not

made as the result of his free and rational choice in the

totality of the circumstances.   See United States v. Bell, 367

F.3d 452, 461 (5th Cir. 2004).   The trickery employed by one

agent to obtain a confession backfired and angered Cardoza, and

another agent attempted to trick Cardoza after Cardoza already

had begun to speak to the agents.    Moreover, the trickery

employed by the officers did not deprive Cardoza of the knowledge

essential to his understanding of his rights and the consequences

of waiving them.   See Soffar v. Cockrell, 300 F.3d 588, 596 (5th

Cir. 2002) (en banc).   Finally, Cardoza has not demonstrated that

his detention for seven hours without food and with minimal

liquid refreshment rendered his confession involuntary.       See

Muniz v. Johnson, 132 F.3d 214, 219 n.8 (5th Cir. 1998); United

States v. Bustamante-Saenz, 894 F.2d 114, 120 (5th Cir. 1990).

     Cardoza’s sentence was based on the amount of cocaine

alleged in the indictment and proved to the jury.    In Cardoza’s

case, the failure to instruct on the precise amount of cocaine

did not affect Cardoza’s substantial rights and did not

constitute reversible plain error.    See United States v. Delgado,

256 F.3d 264, 280 (5th Cir. 2001).    Moreover, Cardoza cannot

demonstrate reversible plain error regarding his sentencing under

the then-mandatory guideline sentencing scheme.     See United
                           No. 04-41120
                                -3-

States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir. Apr.

25, 2005).   Cardoza presented an argument for leniency that was

rejected, and he was sentenced towards the high end of the

applicable sentencing range.   He cannot show that his sentence

would have been significantly different under an advisory

sentencing scheme.   See United States v. Mares, 402 F.3d 511, 521

(5th Cir. 2005), petition for cert. filed, No. 04-9517 (U.S. Mar.

31, 2005).

     AFFIRMED.